Citation Nr: 0831937	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  06-21 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death, and if so, whether the 
underlying service connection claim may be granted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel


INTRODUCTION

The veteran served on active duty in the U.S. Army from 
December 1942 to March 1946.  He died in April 2001 at the 
age of 82.  The appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, which reopened the claim and denied 
entitlement to the benefit currently sought on appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The last final (unappealed) disallowance of the 
appellant's claim was by rating decision in July 2001, which 
denied the claim based on a lack of credible medical evidence 
to establish that the veteran's service-connected 
disabilities materially or substantially contributed to the 
cause of his death.

2.  Evidence presented since the July 2001 denial is new and 
relates to an unestablished fact necessary to substantiate 
the claim.  When presumed credible, the new evidence raises a 
reasonable possibility of substantiating the claim.

3.  The medical evidence of record does not establish that 
the veteran's service-connected disabilities caused or 
substantially contributed to his death, or that his death is 
related to military service in any other way.




CONCLUSIONS OF LAW

1.  The July 2001 rating decision is final.  38 U.S.C.A. 
§ 7105(c)(West 2000); 38 C.F.R. §§ 3.160, 20.302, 20.1103 
(2007).

2.  The evidence added to the record since July 2001 is new 
and material evidence; the claim for service connection for 
the cause of the veteran's death is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  The veteran's death was not the result of disease or 
injury incurred in or aggravated by active military service; 
his death was not due to or the result of any service-
connected disability.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 
38 C.F.R.  §§ 3.102, 3.159, 3.312 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in July 2005 and May 2006, the agency 
of original jurisdiction (AOJ) provided notice to the 
appellant under 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2007).  Specifically, the July 2005 
notice informed the appellant of the appropriate standard for 
new and material evidence and explained that in order to 
reopen the case, any additional evidence submitted must show 
that the disabilities that caused the veteran's death were 
shown in or aggravated by military service, because the 
absence of such evidence was the reason for the previous 
denial.  The July 2005 notice also provided examples of the 
types of evidence that would overcome the previous 
deficiency, to include VA and private medical records.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Regarding the merits of the appellant's claim for Dependency 
and Indemnity Compensation (DIC) benefits, which includes a 
claim of entitlement to service connection for the cause of 
the veteran's death, the United States Court of Appeals for 
Veterans Claims has held that section 5103(a) notice must be 
tailored to the claim.  Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  The notice should include (1) a statement of the 
conditions, if any, for which a veteran was service connected 
at the time of his or her death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Id. at 352-53. 

The Court has further held that when a claimant's DIC 
application and accompanying evidence expressly raises a 
specific issue regarding, or the evidence submitted in 
connection with it relates to, a particular element of a 
claim, VA is required to provide notice that informs the 
claimant of how to substantiate the assertion advanced, and 
takes into account the evidence submitted in connection with 
the application.  Id. at 353.

The Board acknowledges that the VCAA letters sent to the 
appellant do not satisfy all the requirements established by 
relevant case law, thus creating a presumption of prejudice.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
Nonetheless, such presumption has been overcome.  VA may show 
that the purpose of the notice was not frustrated by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Id. at 887.  For the reasons discussed 
below, the error did not affect the essential fairness of the 
adjudication. 

In this case, the RO provided pre-adjudicatory notice to the 
appellant in a letter dated in July 2005.  This notice 
informed the appellant that to establish entitlement to 
service connection for the veteran's cause of death, the 
evidence must show that the veteran died from a service-
connected injury or disease.  The RO further explained that 
the appellant should submit medical evidence showing a 
reasonable possibility that a condition that contributed to 
the cause of the veteran's death was caused by injury or 
disease that began in service.  This notice also informed the 
appellant that VA was responsible for obtaining relevant 
records held by any Federal agency to include medical records 
from the military, from VA medical centers, or from the 
Social Security Administration.  The RO also explained that, 
on her behalf, VA would make reasonable efforts to obtain 
records from private treatment providers and any other 
records for which she provided adequate identification and 
release authorizations.  From this information, a reasonable 
person could be expected to understand the type of evidence 
necessary to substantiate a claim for service connection for 
the cause of the veteran's death.

Furthermore, although the appellant was not provided with a 
list of the veteran's service-connected disabilities in the 
July 2005 notice letter, such a list was provided in the July 
2001 and September 2005 Rating Decisions and the May 2006 
Statement of the Case (SOC).  The claim was then 
readjudicated on all the evidence in the February 2007 
Supplemental SOC.  

Thus, any defect in notice in this case has been cured by 
actual knowledge on the part of the appellant.  This is 
demonstrated by her arguments that the veteran's service-
connected disabilities contributed to his death.  In 
particular, in a September 2005 letter to her Congressman, 
the appellant's daughter explains on behalf of her mother 
that the veteran died with shrapnel still imbedded in his 
leg, demonstrating her knowledge of the in-service injury for 
which the veteran had been granted service connection.  She 
also described the service-connected disabilities in a May 
2001 telephone contact with the Knoxville, Tennessee VA 
Outpatient Clinic.  The appellant then submitted a private 
medical opinion in support of her contention that these 
service-connected disabilities contributed to the cause of 
her late husband's death.  As such, the appellant has 
demonstrated actual knowledge of both the service-connected 
disabilities for which the veteran was receiving compensation 
at the time of his death, and the need for evidence to show 
that these conditions contributed to his death.  

The appellant was further notified of the process by which 
initial disability ratings and effective dates are 
established in correspondence in May 2006.  Although this 
notice was delivered after the initial denial of the claim, 
the AOJ subsequently readjudicated the claim based on all the 
evidence in the February 2007 Statement of the Case (SOC).  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant notification letter followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Thus, the appellant was 
not precluded from participating effectively in the 
processing of her claim and the late notice as to disability 
ratings and effective dates did not affect the essential 
fairness of the decision.  

Therefore, VA has no outstanding duty to inform the appellant 
of information and evidence necessary to substantiate her 
claim as she has demonstrated actual knowledge of these 
factors and as such has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim.  

Regarding the duty to assist, in a claim to reopen, VA's 
responsibility extends to requesting evidence from any new 
source identified by the claimant, and if that evidence is 
then not new and material, the claim is not reopened, and 
VA's duties have been fulfilled.  See 38 U.S.C. § 5103A(f) 
(West 2002); 38 C.F.R. 
§ 3.159(c)(4)(C)(iii) (2007).  As discussed above, in this 
case, the AOJ complied with VA's notification requirements 
and informed the appellant of the information and evidence 
needed to substantiate her claim.  She requested that current 
medical records be obtained from the VA Outpatient Clinic in 
Knoxville, Tennessee and those records have been associated 
with the claims file.  A VA medical opinion relating to nexus 
is also of record.  The duty to assist has been fulfilled. 



New and Material Evidence

A review of the record reveals that the appellant's claim for 
service connection for the cause of the veteran's death was 
originally denied by a July 2001 rating decision that found 
no credible nexus between the cause of the veteran's death 
and his military service.  Evidence of record at that time 
included service treatment records, VA outpatient treatment 
records, the veteran's death certificate, and medical opinion 
letters from three physicians, as well as documentation of 
funerary expenses, a certification of marriage between the 
veteran and the appellant, and various procedural documents.  
That decision was not appealed and it became final.  38 
U.S.C.A. § 7105(c)(West 2000); 38 C.F.R. §§ 3.160, 20.302, 
20.1103 (2001).  

Once a decision becomes final, new and material evidence is 
required to reopen the claim which was denied.  38 U.S.C.A. 
§ 5108 provides that "if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."

In June 2005, the appellant filed a claim to reopen the 
previously denied service connection claim.  Although the RO 
found new and material evidence sufficient to reopen the 
claim in a September 2005 rating decision, the Board must now 
make a separate determination whether new and material 
evidence has been submitted.  See Wakeford v. Brown, 8 Vet. 
App. 237 (1995) (VA failed to comply with its own regulations 
by ignoring issue of whether any new and material evidence 
had been submitted to reopen the veteran's previously and 
finally denied claims).  

"New" evidence is existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2007).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  Thus, 
all evidence submitted since the July 2001 decision will be 
reviewed for newness and materiality.  

Evidence submitted since the last final disallowance of the 
claim includes duplicate copies of the death certificate and 
the June 2001 medical opinion letter by Dr. J.S. which are 
not new as they have been previously considered by agency 
decision makers.  A June 2005 opinion letter by Dr. J.S. was 
newly submitted, but is cumulative in nature as it merely 
restates the opinion expressed in the June 2001 letter 
already of record.  Newly submitted evidence which has not 
been considered previously consists of VA outpatient 
treatment records dated from September 2000 to May 2001, 
statements from the appellant and from her son and daughter, 
and correspondence between the appellant's family and their 
Congressional representative. 

This new evidence is also material as the documents do relate 
to an unestablished fact necessary to substantiate the claim, 
namely that the cause of the veteran's death is attributable 
to his military service.  The VA outpatient treatment records 
tend to be against the claim.  However, the remainder of the 
newly submitted documents contain opinions as to a perceived 
nexus between the veteran's service-connected disabilities 
and the cause of his death as expressed by the veteran's 
family.  When the credibility of these opinions is presumed 
for the limited purpose of determining their materiality, the 
evidence of nexus raises a reasonable possibility of 
substantiating the claim.  See Justus v. Principi, 3 Vet. 
App. 510, 512 (1992).  As such, there is new and material 
evidence sufficient to reopen the claim for service 
connection for the cause of the veteran's death.  

Because the AOJ has weighed the merits of the claim, to 
include the nexus opinions on which the claim is reopened, 
there is no prejudice to the veteran for the Board to render 
a decision on the merits here.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Service Connection for the Cause of the Veteran's Death

The appellant seeks DIC benefits based upon service 
connection for the cause of her late husband's death.  

A claimant of service-connected death benefits must establish 
that a disability of service origin caused, hastened, or 
substantially and materially contributed to a veteran's 
death.  38 U.S.C.A. § 1310(b).  The death of a veteran will 
be considered to have been due to a service-connected 
disability where the evidence establishes that such 
disability was either the principal or the contributory cause 
of death.  38 C.F.R. § 3.312.  Accordingly, service 
connection for the cause of a veteran's death may be 
demonstrated by showing that the veteran's death was caused 
by a disability for which service connection had been 
established at the time of death or for which service 
connection could have been established.  A service-connected 
disability is one that was incurred in or aggravated during 
active service, or may be presumed to have been incurred 
during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In general, service-connected disabilities that are of a 
static nature or not materially affecting a vital organ will 
not be held to have contributed to death that is primarily 
due to an unrelated disability.  Service-connected diseases 
or injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  Where the service-connected condition affects vital 
organs as distinguished from muscular or skeletal functions 
and is evaluated as 100 percent disabling, debilitation may 
be assumed.  There are primary causes of death which by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c).

In this case, the veteran died in April 2001 and the death 
certificate lists his immediate cause of his death as 
respiratory failure due to pneumonia.  The certifying 
physician also identified underlying or contributory causes 
of death as a myocardial infarction that occurred 
approximately two weeks prior to death and renal failure that 
began months before the veteran's death.  

During his lifetime, the veteran was granted service 
connection for residuals of gunshot wounds to his left thigh 
resulting in injury to muscle group XIII, and to his left leg 
resulting in complete paralysis of the left tibial and 
peroneal nerves. 

The appellant contends that the veteran's military service in 
general and these service-connected disabilities in 
particular, caused physical pain and psychological stress of 
such significance that they hastened his death.  

The Board has considered the assertions by the appellant and 
her children that the veteran's death was causally linked to 
his military service, but finds that these opinions can be 
afforded no probative weight in the absence of evidence that 
these individuals have the expertise to render opinions about 
medical matters.  Although the appellant and other lay 
persons are competent to testify as to particular experiences 
and symptoms, where the determinative issue involves a 
question of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  The evidence does not 
reflect that the appellant, her son, or her daughter possess 
medical knowledge which would render their opinions as to 
etiology and a medical diagnosis competent.  

There is a May 2001 medical opinion of record requested by 
the appellant's daughter from Dr. G.L., the veteran's 
treating VA physician, stating that there is no relationship 
between the veteran's service-connected thigh and leg 
injuries and the causes of his death, nor is the physician 
aware of any medical studies that would show such a causative 
contributing factor.  

Alternatively, the appellant has obtained medical opinions 
from three private physicians espousing that the physical and 
psychological stress resulting from the veteran's service-
connected disabilities contributed to the shortening of his 
life span.  See Physician's statements by Drs. G.S. and R.H., 
May 2001; see also Physician's statements by J.S., June 2001 
and June 2005.  In particular, Drs. J.S. and R.S. opine that 
physical and emotional stress, caused in part by pain from 
the veteran's service-connected disabilities, contributed to 
a decline in the veteran's overall health and potentially 
exacerbated his coronary artery disease.  Id.   

The medical opinions expressed by these three physicians do 
not include objective medical findings to support their 
conclusions.  Furthermore, they espouse only a potential link 
between nebulous psychological stress and the veteran's 
overall well-being, or between stress and the veteran's heart 
disease.   To speak clearly, the broadest interpretation of 
the private medical nexus opinions is essentially that the 
veteran's leg and thigh injuries caused stress throughout his 
lifetime that contributed to heart disease which ultimately 
resulted in a heart attack that precipitated the pneumonia 
and respiratory failure that caused the death of the veteran.  
This chain of events is not supported by the medical evidence 
of record, but even if it is presumed to be accurate, the 
principal cause of death is too attenuated from the service-
connected disabilities to attribute the cause of the 
veteran's death to his military service.  

The Board concedes that the veteran's combat military 
experiences during World War II, and the injuries he 
sustained therein, had a distinct impact on his life and that 
of his family.  The same is true for many of this nation's 
veterans.  The Board has duly considered the contention that 
emotional and physical stress from the veteran's service-
connected disabilities contributed to a decline in the 
veteran's health and ultimately to his death.  However, the 
service-connected muscular and neurological disabilities 
affecting the veteran's leg were of a static nature and have 
not been shown by objective medical evidence to have 
materially affected a vital organ.  Thus, the service-
connected disabilities cannot be held to have materially and 
substantially contributed to the veteran's death, which is 
primarily due to an unrelated disability.  38 C.F.R. 
§ 3.312(c).  

The Board has also considered the possibility that the 
veteran's death was due to a disability for which service 
connection was not, but could have been, established during 
the veteran's lifetime.  It is important to note, however, 
that there is no indication that any of the identified 
conditions contributing to the cause of the veteran's death, 
pneumonia, heart disease, or renal failure, were present 
during the veteran's active duty service, or within any 
presumptive period following his discharge from service.  
Rather, it appears that these conditions had their onset over 
50 years after military service.  Therefore, neither direct 
nor presumptive service connection is applicable for any 
condition identified on the death certificate as a primary or 
contributory cause of death.  

In sum, there is no credible medical evidence that the 
veteran's cause of death is attributable to his military 
service.  As the preponderance of the evidence is against the 
appellant's claim, the benefit of the doubt provision does 
not apply.  

The Board acknowledges the distinguished combat service of 
this veteran and offers its sincere condolences to the 
appellant and her family.  Entitlement to service connection 
for the veteran's cause of death is prefaced, however, on 
formal findings regarding the cause of death.  As there is no 
competent medical evidence that the cause of the veteran's 
death was materially or substantially related to, or 
otherwise attributable to his military service, service 
connection for the cause of the veteran's death must be 
denied.  


ORDER

Based upon the submission of new and material evidence, the 
claim of entitlement to service connection for the cause of 
the veteran's death is reopened and to this extent only, the 
appeal is granted.

Service connection for the cause of the veteran's death is 
denied.


____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


